 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   BOB RUSSELL WILLIAMS,                             Case No. 1:09-cv-01068-DAD
12                   Petitioner,                       DEATH PENALTY CASE
13           v.                                        ORDER GRANTING RESPONDENT’S
                                                       UNOPPOSED MOTION FOR FIFTH
14   RON DAVIS, Warden of California State             EXTENSION OF TIME TO FILE
     Prison at San Quentin,                            OPPOSITION BRIEF
15                                                     (Doc. No. 111)
                     Respondent.
16                                                     ORDER FURTHER MODIFYING
                                                       SCHEDULING ORDER
17                                                     (Doc. No. 69)
18

19
20           Before the court is a motion by respondent warden Ron Davis, through his counsel

21 California Deputy Attorney General Craig Meyers, to extend the deadline for filing his

22 opposition brief on the application of 28 U.S.C. § 2254(d) to all claims in the amended petition

23 from February 16, 2020 to April 16, 2020.         This extension of time, respondent’s fifth, is

24 necessary due to the voluminous pleadings and record, the number and complexity of issues

25 raised, and Deputy Attorney General Meyers’ responsibilities in other matters and medical

26 issues.
27           Deputy Attorney General Meyers represents that counsel for petitioner, Assistant Federal

28 Defender Harry Simon, does not oppose the requested extension.
                                                1
 1         The court finds good cause to grant the instant motion and thereupon further modify the

 2 court’s schedule in this case.

 3         Accordingly,

 4         1.      Respondent’s unopposed motion for fifth extension of time to file and serve his

 5                 opposition brief on the application of 28 U.S.C. § 2254(d) to all claims in the

 6                 amended petition is granted to and including April 16, 2020.

 7         2.      Petitioner’s reply brief on the application of 28 U.S.C. § 2254(d) to all claims in

 8                 the amended petition shall be filed and served by not later than February 22, 2021.

 9
     IT IS SO ORDERED.
10

11      Dated:    January 30, 2020
                                                        UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                    2
